                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                              3:20-cv-00732-FDW-DSC

               ANDRE ANTONIO DAVIS,                )
                                                   )
                           Plaintiff,              )
                                                   )
               vs.                                 )
                                                   )                         ORDER
                                                   )
                                                   )
               LUIS VELASCO, et al.,               )
                                                   )
                           Defendants.             )
               ___________________________________ )

                       THIS MATTER is before the Court on its review of the docket in this matter.

                       Pro se Plaintiff Andre Antonio Davis (“Plaintiff”) filed a complaint on December 29, 2020,

               which he purports to bring pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau

               of Narcotics, 403 U.S. 388 (1971). [Doc. 1]. Plaintiff named 58 Defendants, including individuals,

               agencies of the United States, and two hospitals. [Id.]. On January 7, 2021, the Court addressed

               Plaintiff’s motion to proceed in forma pauperis. [Doc. 3]. Finding Plaintiff’s motion incomplete,

               the Court ordered that Plaintiff had 14 days to either submit an Amended Application or to pay the

               $402.00 filing file. [Id.]. The Court further ordered that, should Plaintiff fail to either timely pay

               the fee or submit an Amended Application, this action would be dismissed without prejudice. [Id.].

               Plaintiff has failed to comply with the Court’s Order. As such, the Court will dismiss this action.

                       IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED without

               prejudice. The Clerk is instructed to terminate this proceeding.


Signed: February 22, 2021




                       Case 3:20-cv-00732-FDW-DSC Document 4 Filed 02/23/21 Page 1 of 1
